First Federal Savings Bank of Iowa
 
Employment Agreement
 
This Employment Agreement ("Agreement") made and entered into as of July 27,
2007 by and between First Federal Savings Bank of Iowa, a savings bank organized
and operating under the federal laws of the United States and having an office
at 825 Central Avenue, Fort Dodge, Iowa 50501 ("Bank") and Kyle Cook, an
individual residing at 1209 N. W. Boulder Brook Drive, Ankeny, Iowa 50023 ("Mr.
Cook").
 
W i t n e s s e t h :
 
Whereas, Mr. Cook, effective June 11, 2007, currently serves the Bank in the
capacity of Chief Financial Officer; and
 
Whereas, the Bank is a wholly owned subsidiary of North Central Bancshares, Inc.
("Holding Company"); and
 
Whereas, the Bank desires to employ Mr. Cook in the capacity of Chief Financial
Officer and desires to assure for itself the services of Mr. Cook for the period
provided in this Agreement; and
 
Whereas, Mr. Cook is willing to serve the Bank on the terms and conditions
hereinafter set forth;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and Mr. Cook hereby agree as follows:
 
Section 1. Employment.
 
The Bank agrees to employ Mr. Cook, and Mr. Cook hereby agrees to such
employment, during the period and upon the terms and conditions set forth in
this Agreement.
 
Section 2. Employment Period; Remaining Unexpired Employment Period.
 
(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2 ("Employment
Period"). The Employment Period shall be for an initial term of three years
beginning on the date of this Agreement. Prior to the first anniversary of the
date of this Agreement and on each anniversary date thereafter (each, an
"Anniversary Date"), the Board of Directors of the Bank ("Board") shall review
the terms of this Agreement and Mr. Cook's performance of services hereunder and
may, in the absence of objection from Mr. Cook, approve an extension of the
Employment Agreement. In such event, the Employment Agreement shall be extended
to the third anniversary of the relevant Anniversary Date.
 
Page 1 of 18

--------------------------------------------------------------------------------


 
(b) For all purposes of this Agreement, the term "Remaining Unexpired Employment
Period" as of any date shall mean the period beginning on such date and ending
on the Anniversary Date on which the Employment Period (as extended pursuant to
section 2(a) of this Agreement) is then scheduled to expire.
 
(c) Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating Mr. Cook's employment during the Employment Period with or
without notice for any reason; provided, however, that the relative rights and
obligations of the Bank and Mr. Cook in the event of any such termination shall
be determined under this Agreement.
 
Section 3. Duties.
 
Mr. Cook shall serve as Chief Financial Officer of the Bank, having such power,
authority and responsibility and performing such duties as are prescribed by or
under the By-Laws of the Bank and as are customarily associated with such
position. Mr. Cook shall devote his full business time and attention (other than
during weekends, holidays, approved vacation periods, and periods of illness or
approved leaves of absence) to the business and affairs of the Bank and shall
use his best efforts to advance the interests of the Bank.
 
Section 4. Cash Compensation.
 
In consideration for the services to be rendered by Mr. Cook hereunder, the Bank
shall pay to him a salary no less than the rate in effect on the date of this
agreement, payable in approximately equal installments in accordance with the
Bank's customary payroll practices for senior officers. At least annually during
the Employment Period, the Board shall review Mr. Cook's annual rate of salary
and may, in its discretion, approve an increase therein. In addition to salary,
Mr. Cook may receive other cash compensation from the Bank for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.
 
Section 5. Employee Benefit Plans and Programs.
 
During the Employment Period, Mr. Cook shall be treated as an employee of the
Bank and shall be eligible to participate in and receive benefits under any and
all qualified or non-qualified retirement, pension, savings, profit-sharing or
stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability insurance
plans, and any other employee benefit and compensation plans (including, but not
limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of, the Bank, in accordance with the terms
and conditions of such employee benefit plans and programs and compensation
plans and programs and consistent with the Bank's customary practices.
 
Page 2 of 18

--------------------------------------------------------------------------------


 
Section 6. Indemnification and Insurance.
 
(a) During the Employment Period and until the expiration of time provided by
law for the commencement of any judicial or administrative proceeding on the
basis of such service, the Bank shall cause Mr. Cook to be covered by and named
as an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Bank or service in
other capacities at the request of the Bank. The coverage provided to Mr. Cook
pursuant to this section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Bank.
 
(b) To the maximum extent permitted under applicable law, during the Employment
Period and until the expiration of the time provided by law for the commencement
of any judicial or administrative proceeding on the basis of such service, the
Bank shall indemnify, and shall cause its subsidiaries and affiliates to
indemnify Mr. Cook against and hold him harmless from any costs, liabilities,
losses and exposures to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Bank or any subsidiary or affiliate thereof. This section 6(b) shall not be
applicable where section 19 is applicable. [No indemnification shall be paid
that would violate 12 U.S.C. 1828(k) or any regulations promulgated thereunder,
or 12 C.F.R. 545.121.]
 
Section 7. Outside Activities.
 
Mr. Cook may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. Mr. Cook may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder, provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated executives. Mr. Cook may also serve as an officer of the
Holding Company on such terms and conditions as the Bank and the Holding Company
may mutually agree upon, and such service shall not be deemed to materially
interfere with Mr. Cook's performance of his duties hereunder or otherwise
result in a material breach of this Agreement.
 
Section 8. Working Facilities and Expenses.
 
Mr. Cook's principal place of employment shall be at the Bank's office at 120 S.
68th St., West Des Moines, Iowa 50266, or at such other location as the Bank and
Mr. Cook may mutually agree upon. The Bank shall provide Mr. Cook at his
principal place of employment with a private office and other support services
and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his assigned duties under this
Agreement. The Bank shall reimburse Mr. Cook for his ordinary and necessary
business expenses, including, without limitation, mileage reimbursement at the
official current IRS mileage reimbursement rate for business use of his personal
automobile including travel to the Bank’s other offices, fees for memberships in
such organizations as Mr. Cook and the Bank shall mutually agree are necessary
and appropriate for business purposes, and his travel and entertainment expenses
incurred in connection with the performance of his duties under this Agreement,
in each case upon presentation to the Bank of an itemized account of such
expenses in such form as the Bank may reasonably require.
 
Page 3 of 18

--------------------------------------------------------------------------------


 
Section 9. Termination of Employment with Severance Benefits.
 
(a) Mr. Cook shall be entitled to the severance benefits described herein in the
event that his employment with the Bank terminates during the Employment Period
under any of the following circumstances:
 
(i) Mr. Cook's voluntary resignation from employment with the Bank within ninety
(90) days following:
 
(A) the failure of the Board to appoint or re-appoint or elect or re-elect Mr.
Cook to the office of Chief Financial Officer (or a more senior office) of the
Bank;
 
(B) the expiration of a thirty (30) day period following the date on which Mr.
Cook gives written notice to the Bank of its material failure, whether by
amendment of the Bank's Charter or By-laws, action of the Board or the Bank's
stockholders or otherwise, to vest in Mr. Cook the functions, duties, or
responsibilities prescribed in section 3 of this Agreement, unless, during such
thirty (30) day period, the Bank fully cures such failure in a manner determined
by Mr. Cook, in his discretion, to be satisfactory; or
 
(C) the expiration of a thirty (30) day period following the date on which Mr.
Cook gives written notice to the Bank of its material breach of any term,
condition or covenant contained in this Agreement (including, without limitation
any reduction of Mr. Cook's rate of base salary in effect from time to time and
any change in the terms and conditions of any compensation or benefit program in
which Mr. Cook participates which, either individually or together with other
changes, has a material adverse effect on the aggregate value of his total
compensation package), unless, during such thirty (30) day period, the Bank
fully cures such failure; or
 
(ii) the termination of Mr. Cook's employment with the Bank for any other reason
not described in section 10(a).
 
In such event, then, the Bank shall provide the benefits and pay to Mr. Cook the
amounts described in section 9(b).
 
(b) Upon the termination of Mr. Cook's employment with the Bank under
circumstances described in section 9(a) of this Agreement, the Bank shall pay
and provide to Mr. Cook (or, in the event of his death, to his estate):
 
Page 4 of 18

--------------------------------------------------------------------------------


 
(i) his earned but unpaid compensation as of the date of the termination of his
employment with the Bank, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages;
 
(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Bank's officers and employees;
 
(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits, in
addition to that provided pursuant to section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for Mr. Cook, for the Remaining Unexpired Employment
Period, coverage equivalent to the coverage to which he would have been entitled
under such plans (as in effect on the date of his termination of employment, or,
if his termination of employment occurs after a Change of Control, on the date
of such Change of Control, whichever benefits are greater), if he had continued
working for the Bank during the Remaining Unexpired Employment Period at the
highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to Mr. Cook's termination of employment with
the Bank;
 
(iv) thirty (30) days following his termination of employment with the Bank, a
lump sum payment, in an amount equal to the present value of the salary that Mr.
Cook would have earned if he had continued working for the Bank during the
Remaining Unexpired Employment Period at the highest annual rate of salary
achieved during that portion of the Employment Period which is prior to Mr.
Cook's termination of employment with the Bank, where such present value is to
be determined using a discount rate equal to the applicable short-term federal
rate prescribed under section 1274(d) of the Internal Revenue Code of 1986
("Code") (the “Short Term AFR”), compounded using the compounding period
corresponding to the Bank's regular payroll periods for its officers, such lump
sum to be paid in lieu of all other payments of salary provided for under this
Agreement in respect of the period following any such termination;
 
(v) thirty (30) days following his termination of employment with the Bank, a
lump sum payment in an amount equal to the product of (A) the Bank’s “normal
cost” for its tax-qualified defined benefit plan for the most recently completed
fiscal year of the plan (expressed as a percentage of the compensation
recognized in the plan’s benefit formula and determined by, or on the basis of
information furnished by, the plan’s actuary) multiplied by (B) the amount
payable under section 9(b)(iv);
 
Page 5 of 18

--------------------------------------------------------------------------------


 
(vi) thirty (30) days following his termination of employment with the Bank, a
lump sum payment in an amount equal to the present value of the additional
employer contributions (or if greater in the case of a leveraged employee stock
ownership plan or similar arrangement, the additional assets allocable to him
through debt service, based on the fair market value of such assets at
termination of employment) to which he would have been entitled under any and
all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Bank, if he were 100% vested thereunder and had
continued working for the Bank during the Remaining Unexpired Employment Period
at the highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to Mr. Cook's termination of employment with
the Bank, and making the maximum amount of employee contributions, if any,
required under such plan or plans, such present value to be determined on the
basis of a discount rate, compounded using the compounding period that
corresponds to the frequency with which employer contributions are made to the
relevant plan, equal to the Short Term AFR;
 
(vii) the payments that would have been made to Mr. Cook under any cash bonus or
long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Bank if he had continued working for the Bank during
the Remaining Unexpired Employment Period and had earned the maximum bonus or
incentive award in each calendar year that ends during the Remaining Unexpired
Employment Period, each annual payment to be equal to the product of:
 
(A) the maximum percentage rate at which an award was ever available to Mr. Cook
under such incentive compensation plan; multiplied by
 
(B) the salary that would have been paid to Mr. Cook during each such calendar
year at the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to Mr. Cook's termination of employment with
the Bank;
 
where such payments are to be made (without discounting for early payment)
thirty (30) days following Mr. Cook's termination of employment;
 
(viii) Mr. Cook shall be deemed fully vested in all options and appreciation
rights under any stock option or appreciation rights plan or program maintained
by, or covering employees of, the Bank, even if he is not vested under such plan
or program;
 
(ix) Mr. Cook shall be deemed fully vested in all shares awarded under any
restricted stock plan maintained by, or covering employees of, the Bank, even if
he is not vested under such plan.
 
Page 6 of 18

--------------------------------------------------------------------------------


 
The Bank and Mr. Cook hereby stipulate that the damages which may be incurred by
Mr. Cook following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by this section 9(b) constitute reasonable damages
under the circumstances and shall be payable without any requirement of proof of
actual damage and without regard to Mr. Cook's efforts, if any, to mitigate
damages. The Bank and Mr. Cook further agree that the Bank may condition the
payments and benefits (if any) due under sections 9(b)(iii), (iv), (v), (vi) and
(vii) on the receipt, not later than thirty (30) days after termination of
employment, of Mr. Cook's resignation from any and all positions which he holds
as an officer, director or committee member with respect to the Bank, the
Holding Company or any subsidiary or affiliate of either of them; provided that
the Bank requests such resignations in writing not later than twenty (20) days
after termination of employment.
 
Section 10. Termination without Additional Bank Liability.
 
(a) In the event that Mr. Cook's employment with the Bank shall terminate during
the Employment Period on account of:
 
(i) the discharge of Mr. Cook for "cause," which, for purposes of this Agreement
shall mean personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or any material
breach of this Agreement, in each case as measured against standards generally
prevailing at the relevant time in the savings and community banking industry;
provided, however, that Mr. Cook shall not be deemed to have been discharged for
cause unless and until he shall have received a written notice of termination
from the Board, accompanied by a resolution duly adopted by affirmative vote of
a majority of the entire Board at a meeting called and held for such purpose
(after reasonable notice to Mr. Cook and a reasonable opportunity for Mr. Cook
to make oral and written presentations to the members of the Board, on his own
behalf, or through a representative, who may be his legal counsel, to refute the
grounds for the proposed determination) finding that in the good faith opinion
of the Board grounds exist for discharging Mr. Cook for cause; or
 
(ii) Mr. Cook's voluntary resignation from employment with the Bank for reasons
other than those specified in section 9(a)(i) or section 11(b);
 
(iii) Mr. Cook's death; or
 
(iv) a determination that Mr. Cook is eligible for long-term disability benefits
under the Bank's long-term disability insurance program or, if there is no such
program, under the federal Social Security Act;
 
then the Bank shall have no further obligations under this Agreement, other than
the payment to Mr. Cook (or, in the event of his death, to his estate) of his
earned but unpaid compensation as of the date of the termination of his
employment, and the provision of such other benefits, if any, to which he is
entitled as a former employee under the employee benefit plans and programs and
compensation plans and programs maintained by, or covering employees of, the
Bank.
 
Page 7 of 18

--------------------------------------------------------------------------------


 
Section 11. Termination Upon or Following a Change of Control.
 
(a) A Change of Control of the Bank ("Change of Control") shall be deemed to
have occurred upon the happening of any of the following events:
 
(i) approval by the stockholders of the Bank of a transaction that would result
in the reorganization, merger or consolidation of the Bank with one or more
other persons, other than a transaction following which:
 
(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Bank; and
 
(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;
 
(ii) the acquisition of all or substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert, or approval by the stockholders of the Bank of any
transaction which would result in such an acquisition; or
 
(iii) a complete liquidation or dissolution of the Bank, or approval by the
stockholders of the Bank of a plan for such liquidation or dissolution; or
 
(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Bank do not belong to any of
the following groups:
 
(A) individuals who were members of the Board of the Bank on the date of this
Agreement; or
 
Page 8 of 18

--------------------------------------------------------------------------------


 
(B) individuals who first became members of the Board of the Bank after the date
of this Agreement either:
 
(I) upon election to serve as a member of the Board of the Bank by affirmative
vote of three-quarters of the members of such board, or of a nominating
committee thereof, in office at the time of such first election; or
 
(II) upon election by the stockholders of the Bank to serve as a member of the
Board of the Bank, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board of the Bank, or of a nominating
committee thereof, in office at the time of such first nomination;
 
provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or
 
(v) any event which would be described in section 11(a)(i), (ii), (iii) or (iv)
if the term "Holding Company" were substituted for the term "Bank" therein.
 
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Bank, the Holding
Company, or any affiliate or subsidiary of either of them, by the Bank, the
Holding Company, or any affiliate or subsidiary of either of them, or by any
employee benefit plan maintained by any of them. For purposes of this section
11(a), the term "person" shall have the meaning assigned to it under sections
13(d)(3) or 14(d)(2) of the Exchange Act.
 
(b) In the event of a Change of Control, Mr. Cook shall be entitled to the
payments and benefits contemplated by section 9(b) in the event of his
termination employment with the Bank under any of the circumstances described in
section 9(a) of this Agreement or under any of the following circumstances:
 
(i) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period and within ninety (90) days following his demotion, loss of
title, office or significant authority or responsibility, or following any
reduction in any element of his package of compensation and benefits;
 
(ii) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period and within ninety (90) days following any relocation of his
principal place of employment or any change in working conditions at such
principal place of employment which is embarrassing, derogatory or otherwise
adverse;
 
Page 9 of 18

--------------------------------------------------------------------------------


 
(iii) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period following the failure of any successor to the Bank in the
Change of Control to include Mr. Cook in any compensation or benefit program
maintained by it or covering any of its executive officers, unless Mr. Cook is
already covered by a substantially similar plan of the Bank which is at least as
favorable to him; or
 
(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the expiration of a transition period of thirty days beginning on the effective
date of the Change of Control (or such longer period, not to exceed ninety (90)
days beginning on the effective date of the Change in Control, as the Bank or
its successor may reasonably request) to facilitate a transfer of management
responsibilities.
 
Section 12. Maximum Limitations on Severance Benefits.
 
(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the payments provided to Mr. Cook (or in the event of his death, to his
estate) under this Agreement constitute an "excess parachute payment" under
section 280G of the Code, such payments shall be limited to 2.99 times his
average compensation (including salary, bonuses, amounts contributed on behalf
of Mr. Cook to any employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank's officers and employees and
any other cash or non-cash compensation paid to Mr. Cook) for the period of five
taxable years ending immediately prior to his termination of employment (or for
such shorter period during which Mr. Cook has served as a full-time employee of
the Bank).
 
(b) In addition to the limitations of section 12(a) if (i) the making of
payments and the provision of benefits to Mr. Cook under this Agreement would,
in the absence of this section 12(b), cause Mr. Cook to be subject to the excise
tax imposed under section 4999 of the Code and (ii) the limitation of Mr. Cook's
payments and benefits as provided in this section 12(b) would require a
reduction in payments and benefits that is less than or equal to the excise tax
that otherwise would be imposed, then the payments and benefits made to Mr. Cook
under this Agreement shall be limited, in such manner as Mr. Cook, in his
discretion, may determine, to the maximum amount that may be paid without
resulting in the imposition of an excise tax under section 4999 of the Code.
 
Section 13. Covenant Not to Compete.
 
Mr. Cook hereby covenants and agrees that, in the event of his termination of
employment with the Bank prior to the expiration of the Employment Period, for a
period of one (1) year following the date of his termination of employment with
the Bank (or, if less, for the Remaining Unexpired Employment Period), he shall
not, without the written consent of the Bank, become an officer, employee,
consultant, director or trustee of any savings bank, savings and loan
association, savings and loan holding company, bank or bank holding company, or
any direct or indirect subsidiary or affiliate of any such entity, that entails
working in any city, town or county in which the Bank or the Holding Company has
an office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of Mr. Cook's termination of
employment; provided, however, that this section 13 shall not apply if Mr.
Cook's employment is terminated for the reasons set forth in section 9(a) or
section 11(b); and provided, further, that if Mr. Cook's employment shall be
terminated on account of disability as provided in section 10(d) of this
Agreement, this section 13 shall not prevent Mr. Cook from accepting any
position or performing any services if (a) he first offers, by written notice,
to accept a similar position with, or perform similar services for, the Bank on
substantially the same terms and conditions and (b) the Bank declines to accept
such offer within ten (10) days after such notice is given. If Mr. Cook resigns
voluntarily with advance written notice, any period of employment with the Bank
after giving notice and before the effective date of his termination of
employment shall count as a part of the non-compete period.
 
Page 10 of 18

--------------------------------------------------------------------------------


 
Section 14. Confidentiality.
 
Unless he obtains the prior written consent of the Bank, Mr. Cook shall keep
confidential and shall refrain from using for the benefit of himself, or any
person or entity other than the Bank or any entity which is a subsidiary of the
Bank or of which the Bank is a subsidiary, any material document or information
obtained from the Bank, or from its parent or subsidiaries, in the course of his
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
section 14 shall prevent Mr. Cook, with or without the Bank's consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding to the extent
that such participation or disclosure is required under applicable law.
 
Section 15. Solicitation.
 
Mr. Cook hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:
 
(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank, the Holding Company or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans, doing business in any city, town or county in which
the Bank or the Holding Company has an office or has filed an application for
regulatory approval to establish an office, determined as of the date of this
Agreement;
 
Page 11 of 18

--------------------------------------------------------------------------------


 
(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Bank or the Holding Company has an
office or has filed an application for regulatory approval to establish an
office, determined as of the date of this Agreement, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank, the Holding Company, or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, such savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans; or
 
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.
 
If Mr. Cook resigns voluntarily with advance written notice, any period of
employment with the Bank after giving notice and before the effective date of
his termination of employment shall count as part of the non-solicitation
period.
 
Section 16. No Effect on Employee Benefit Plans or Programs.
 
The termination of Mr. Cook's employment during the term of this Agreement or
thereafter, whether by the Bank or by Mr. Cook, shall have no effect on the
rights and obligations of the parties hereto under the Bank's qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time.
 
Section 17. Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon Mr. Cook, his
legal representatives and testate or intestate distributees, and the Bank and
its successors and assigns, including any successor by merger or consolidation
or any other person or firm or corporation to which all or substantially all of
the assets and business of the Bank may be sold or otherwise transferred.
Failure of the Bank to obtain from any successor its express written assumption
of the Bank's obligations hereunder at least sixty (60) days in advance of the
scheduled effective date of any such succession shall be deemed a material
breach of this Agreement unless cured within ten (10) days after notice thereof
by Mr. Cook to the Bank.
 
Page 12 of 18

--------------------------------------------------------------------------------


 
Section 18. Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to Mr. Cook:
 
Mr. Kyle C. Cook
[         ]
[         ]



If to the Bank:


First Federal Savings Bank of Iowa
825 Central Avenue
P.O. Box 1237
Fort Dodge, Iowa 50501
 
Attention: Corporate Secretary
 
with a copy to:
 
Thacher Proffitt & Wood LLP 
Two World Financial Center
New York, New York 10281
 
Attention: W. Edward Bright, Esq.

 
Section 19. Indemnification for Attorneys' Fees.
 
From and after the earliest date on which a Change of Control occurs, the Bank
shall indemnify, hold harmless and defend Mr. Cook against reasonable costs,
including legal fees, incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved, as a result of his
efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that Mr. Cook shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Bank's obligations
hereunder shall be conclusive evidence of Mr. Cook's entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.
 
Page 13 of 18

--------------------------------------------------------------------------------


 
Section 20. Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 21. Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 22. Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 23. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Iowa applicable to
contracts entered into and to be performed entirely within the State of Iowa.
 
Section 24. Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 25. Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
 
Page 14 of 18

--------------------------------------------------------------------------------


 
Section 26. Survival.
 
The provisions of sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 27 and
28 shall survive the expiration of the Employment Period or termination of this
Agreement.
 
Section 27. Equitable Remedies.
 
The Holding Company and Mr. Cook hereby stipulate that money damages are an
inadequate remedy for violations of sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.
 
Section 28. Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to Mr. Cook under section 9(b)
hereof (exclusive of amounts described in section 9(b)(i), (viii) and (ix))
exceed the value of three times Mr. Cook's average annual total compensation for
the last five consecutive calendar years to end prior to his termination of
employment with the Bank (or for his entire period of employment with the Bank
if less than five calendar years).
 
(b) Notwithstanding anything herein contained to the contrary, any payments to
Mr. Cook by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. §1828(k), and Federal
Deposit Insurance Corporation regulation 12 C.F.R. Part 359, Golden Parachute
and Indemnification Payments.
 
(c) Notwithstanding anything herein contained to the contrary, if Mr. Cook is
suspended and/or temporarily prohibited from participating in the conduct of the
affairs of the Bank pursuant to a notice served under section 8(e)(3) or 8(g)(1)
of the FDI Act (12 U.S.C. §1818(e)(3) or 1818(g)(1)), the Bank's obligations
under this Agreement shall be suspended as of the date of service of such
notice, unless stayed by appropriate proceedings. If the charges in such notice
are dismissed, the Bank, in its discretion, may (i) pay to Mr. Cook all or part
of the compensation withheld while the Bank's obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.
 
(d) Notwithstanding anything herein contained to the contrary, if Mr. Cook is
removed and/or permanently prohibited from participating in the conduct of the
Bank's affairs by an order issued under section 8(e)(4) or 8(g)(1) of the FDI
Act (12 U.S.C. §1818(e)(4) or (g)(1)), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Bank and Mr. Cook shall not be affected.
 
Page 15 of 18

--------------------------------------------------------------------------------


 
(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (as defined in section 3(x)(1) of the FDI Act, all obligations under
this Agreement shall terminate as of the date of default, but vested rights of
the Bank and Mr. Cook shall not be affected.
 
(f) Notwithstanding anything herein contained to the contrary, all obligations
under this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision ("OTS") or his
designee at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the FDI Act; (ii) by the Director of the OTS or
his designee at the time such Director or designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is
determined by such Director to be in an unsafe or unsound condition. The vested
rights of the parties shall not be affected by such action.
 
If and to the extent that any of the foregoing provisions is not, or shall cease
to be, required by applicable law, rule or regulation, the same shall become
inoperative in the case of the Bank as though eliminated by formal amendment of
this Agreement.
 
Section 29. Section 409A of the Internal Revenue Code
 
Mr. Cook and the Bank acknowledge that each of the payments and benefits
promised to Mr. Cook under this Agreement must either comply with the
requirements of Section 409A of the Internal Revenue Code ("Section 409A") and
the regulations thereunder or qualify for an exception from compliance. To that
end, Mr. Cook and the Bank agree that (a) the payment described in Section
9(b)(i) is intended to be exempt from Section 409A pursuant to Treasury
Regulation section 1.409A-1(b)(3) as payment made pursuant to the Bank’s
customary payment timing arrangement; and (b) the welfare benefits provided in
kind under section 9 (b)(iii) are intended to be exempt from Section 409A as
welfare benefits pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or
as benefits not includible in gross income. In the case of a payment that is not
exempt from Section 409A, the payment shall not be made prior to, and shall, if
necessary, be deferred (with interest at the annual rate of 6%, compounded
monthly from the date of Mr. Cook’s termination of employment to the date of
actual payment) to and paid on the later of the earliest date on which Mr. Cook
experiences a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if Mr. Cook is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) on the date of his
separation from service, the first day of the seventh month following Mr. Cook’s
separation from service. Furthermore, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A and shall be subject to amendment in the future, in such manner as
the Bank may deem necessary or appropriate to effect such compliance; provided
that any such amendment shall preserve for Mr. Cook the present value of the
payments due under this Agreement.

Page 16 of 18

--------------------------------------------------------------------------------




In Witness Whereof, the Bank has caused this Agreement to be executed and Mr.
Cook has hereunto set his hand, all as of the day and year first above written.
 

  /s/ Kyle C. Cook     Kyle C. Cook  

 
ATTEST:
 
First Federal Savings Bank of Iowa
         
By: 
/s/ Anita L. Cramer
 
By: 
/s/ David M. Bradley
 
Secretary
 
 
Name: David M. Bradley      
 
Title: Chief Executive Officer
[Seal]
       

 
Page 17 of 18

--------------------------------------------------------------------------------



STATE OF IOWA                       )
: ss.:
COUNTY OF POLK                     )


On this __________ day of ___________, 2007, before me personally came Kyle C.
Cook, to me known, and known to me to be the individual described in the
foregoing instrument, who, being by me duly sworn, did depose and say that he
resides at the address set forth in said instrument, and that he signed his name
to the foregoing instrument.
 

     
Notary Public

 
STATE OF IOWA                       )
: ss.:
COUNTY OF POLK                     )


On this __________ day of ___________, 2007, before me personally came
_________________________, to me known, who, being by me duly sworn, did depose
and say that he resides at ____________________________________________________,
that he is _____________________________________ of First Federal Savings Bank
of Iowa, the savings bank described in and which executed the foregoing
instrument; that he knows the seal of said savings bank; that the seal affixed
to said instrument is such seal; that it was so affixed by order of the Board of
Directors of said savings bank; and that he signed his name thereto by like
order.
 

     
Notary Public

 
Page 18 of 18

--------------------------------------------------------------------------------


 